TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 11, 2018



                                    NO. 03-18-00082-CV


                                 Marcus Blalock, Appellant

                                               v.

                                    Tyler Price, Appellee


       APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
    DISMISSED FOR WANT OF PROSECUTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the trial court on January 29, 2018. Having reviewed

the record, the Court holds that Marcus Blalock has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.